Title: To James Madison from William C. C. Claiborne, 20 March 1809
From: Claiborne, William C. C.
To: Madison, James


Dear Sir,
New-Orleans March 20h, 1809.
The enclosed Letter is from the Lady Abbess of the Ursuline Convent, And in compliance with her particular request, I have the honor to transmit it to you.
I avail myself of this occasion to Accompany the expression of my sincere pleasure at your elevation to the Presidential Chair, with my best Wishes for the honor, the happiness and the prosperity of your Administration. I have the honor to be Dr Sir, With great respect & Esteem Your Mo: Obt servt
William C. C. Claiborne
